Case 1:18-cv-00023-JJM-PAS Document 28 Filed 03/26/19 Page 1 of 3 PageID #: 226




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 SHAWN E. COYLE and BARBARA J.          :
 WATSON,                                :
           Plaintiffs                   :
                                        :
             v.                         :                    C.A. No. 18-cv-23-JJM-PAS
                                        :
 FAMILY DOCTOR PLUS-RI, LLC, alias,     :
 FDP EQUITIES, LLC, alias, FAMILY MED   :
 PLUS, LLC, alias and WILLIAM L.WELTER, :
 alias,                                 :
             Defendants.                :

                    [PROPOSED] ORDER APPROVING SETTLEMENT
                       AGREEMENTS AND RELEASE OF CLAIMS

        This litigation, Shawn E. Coyle and Barbara J. Watson v. Family Doctor Plus-RI, LLC,

 alias, et al, Civil Action No. 18-cv-23-JJM-PAS (the “Litigation”), involves claims under the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq. and related state law wage claims

 based on Plaintiffs claims that they were not paid all straight time and overtime pay for hours

 they worked in excess of 40 per week. This matter is before the Court upon the Parties’ Joint

 Motion for Approval of Settlement Agreements and Release of Claims and Dismissal with

 Prejudice (“Joint Motion”).

        This Order provides judicial approval of a reasonable compromise, and is not a finding,

 conclusion, or reflection of any violation of the Fair Labor Standards Act or related state wage

 laws, willful, intentional, or otherwise. The Court has reviewed the parties’ Joint Motion and the

 Settlement Agreements and Release of Claims (the “Agreement”). The Court notes that the

 Parties are represented by experienced and competent counsel. The Court further notes that there

 are bona fide disputes over Plaintiffs’ claims that they worked hours without being paid straight

 time wages or overtime compensation for hours worked in excess of 40 hours in a workweek,

 particularly as to the number of hours worked. In light of these legitimate disputes, the Court
                                            Page 1 of 3
Case 1:18-cv-00023-JJM-PAS Document 28 Filed 03/26/19 Page 2 of 3 PageID #: 227




 believes that the Parties’ Agreements reflects a fair and reasonable resolution of these bona fide

 disputes. Consequently, the Court ORDERS as follows:

        1.      The Court GRANTS the Parties’ Joint Motion.

        2.      The Court APPROVES the settlement and release of Plaintiffs’ Fair Labor

                Standards Act claims as set forth in the parties’ Settlement Agreements and

                Release of Claims.

        3.      The Court APPROVES the monetary distribution to Plaintiffs as described in the

                Agreements in Paragraph 1 and ORDERS Defendants to make payments

                accordingly.

        4.      The claims in this Litigation asserted by Plaintiffs, including Plaintiffs’ Fair Labor

                Standards Act claims, are hereby DISMISSED WITH PREJUDICE with each

                Party to bear their own expenses and attorneys’ fees.

        5.      The foregoing dismissal is conditioned upon tender and payment of the

                consideration as set forth in the Settlement Agreements and Release of Claims.

        ENTERED as an Order of this Court on the ___          March
                                                  26 day of _________________, 2019.

 ENTER:                                                PER ORDER:


                                                           /s/ Nissheneyra D. Urizandi
                                                       Clerk
 DISTRICT COURT JUDGE




                                             Page 2 of 3
Case 1:18-cv-00023-JJM-PAS Document 28 Filed 03/26/19 Page 3 of 3 PageID #: 228




 Plaintiffs,
 By their attorneys,                                 Defendants,
 SINAPI LAW ASSOCIATES, LTD.                         By their attorney,

 /s/ Richard A. Sinapi, Esq.                         /s/ Chip Muller, Esq.
 Richard A. Sinapi, Esq. (#2977)                     47 Wood Avenue
 2374 Post Road Suite 201                            Barrington, RI 02806
 Warwick, RI 02886                                   Phone: (401) 256-5171; Fax:(401) 256-5178
 Phone: (401)739-9690; Fax: (401) 739-9040           Email: chip@mullerlaw.com
 Email: raa@sinapilaw.com

 Dated: March 25, 2019
                                       CERTIFICATION

 Chip Muller, Esq. (R.I. Bar No.7686)
 47 Wood Ave.
 Barrington, RI 02806
 Phone: (401) 256-5171; Fax: (401) 256-5178
 Email: chip@mullerlaw.com


         I hereby certify that on March 25, 2019 a true copy of the within was filed electronically
 via the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
 operation of the Court’s electronic filing system and the filing is available for viewing and
 downloading from the Court’s CM/ECF System. Service on the counsel of record listed above
 has been effectuated by electronic means.

                                                     /s/ Richard A. Sinapi




                                            Page 3 of 3
